Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 6, 7, 11, 12, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, 5, 8, 13, 15, and 17 is/are rejected under 35 U.S.C. 102(a)(1)(a)(2) as being anticipated by Wu et al. (US 2020/0120693) (“Wu”).
For claims 1, 8, and 13; Wu discloses:  a carrier frequency band for the data transmission is divided into a plurality of sub-bandwidths (paragraph 248:  a frequency resource of the carrier may be divided into a plurality of subbands), and the method comprises: mapping resource elements for the data transmission in an order of sub-the first device maps the first subdata to the first subband in a first-frequency-then-time sequence); and mapping, in each of the plurality sub-bandwidths, the resource elements first in an order of frequency domain and then in an order of time domain (paragraph 412-413:  the first device maps the first subdata to the first subband in a first-frequency-then-time sequence. In other words, when the first subdata 1 to 28 is mapped to the subband 1, the first to the fourth subcarriers on the first symbol in the subband 1 are first mapped, and then the first to the fourth subcarriers on the second symbol are mapped, and so on, until the 28 pieces of data are mapped to the 28 REs in the first subband).
For claims 3 and 15; Wu discloses:  the data transmission is a downlink data transmission and a listen before talk (LBT) operation is performed on a sub-bandwidth level (paragraph 552-573:  When LBT performed on the first subband fails, and LBT performed on the second subband succeeds, the first device maps the first subdata originally planned to be mapped to the first subband to the second subband, and discards the second subdata), and wherein each sub-bandwidth used in the LBT operation has a control information transmission occasion (paragraph 552-573:  when the first subdata or the second subdata includes bits obtained after the control information is encoded, a quantity of resources used to transmit the bits obtained after the control information is encoded is determined based on a time domain resource and/or a frequency domain resource in the first time-frequency resource).
For claims 5 and 17; Wu discloses:  the data transmission is the downlink data transmission and wherein a listen before talk operation is performed on a sub-bandwidth level, and wherein a primary sub-bandwidth is selected based on the control information transmission scheduling (paragraph 552-573:  through channel detection, that the subband 2 can be used but the subband 1 cannot be used, the first device maps the first subdata to the subband 2, or in other words, the first device sends, by using the subband 2, the data obtained after the CBG 1 is encoded. The priority of the CBG1 is higher than that of the CBG 2. In one embodiment, the first device discards the second subdata. In one embodiment, the first device maps, in a first-frequency-then-time sequence, the data obtained after the CBG 1 is encoded to the subband 2).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 9, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu in view of Park et al. (US 2016/0157108) (“Park”).
For claims 2, 9, and 14; Wu discloses the subject matter in claim 1 as described above in the office action.
Wu does not expressly disclose, but Park from similar fields of endeavor teaches:  transmitting a resource occupation indication in downlink control information scrambled by a sub-bandwidth Radio Network Temporary Identity (RNTI) (paragraph 123-124:  payload content of A-DCI can be set per specific frequency such as subband, physical resource group (PRG) and physical resource block (PRB)…A-DCI can be CRC-masked with a specific RNTI such as NAICS-RNTI… The specific RNTI may be independently set for each of K subbands).  Thus it would have been obvious to the person of ordinary skill in the art at the time of the invention to implement the signaling as described by Park in the resource mapping as described by Wu.  The motivation is to improve allocation per subband.

Claims 4, 10, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu in view of Wu et al. (US 2020/0120720) (“Wu2”).
For claims 4 and 16; Wu discloses the subject matter in claim 3 as described above in the office action.
Wu does not expressly disclose, but Wu2 from similar fields of endeavor teaches:  control information transmission occasions in the LBT operation are prioritized based on frequencies of respective sub-bandwidths (paragraph 296:  send control information to the terminal device # A. S=1, and priority levels of resources that are in the sub-band and that are used to transmit the control information are divided based on different indexes of sub-bands).  Thus it would have been obvious to the person of ordinary skill in the art at the time of the invention to implement the signaling as described by Wu2 in the resource mapping as described by Wu.  The motivation is to improve allocation per subband.
For claim 10; Wu discloses the subject matter in claims 3 and 4 as described above in the office action.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kwak et al. (US 2021/0242988); Kwak discloses feedback configuration information based on at least one 2, 4, 8 CSI-RS position. In the .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN D BLANTON whose telephone number is (571)270-3933. The examiner can normally be reached 7am-6pm EST, Mon-Thu.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.